Citation Nr: 0805349	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  02-20 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the cervical 
spine with spondylosis prior to June 11, 2007.

2.  Entitlement to a disability rating in excess of 30 
percent for degenerative disc disease of the cervical spine 
with spondylosis from June 11, 2007.

3.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
with spondylosis. 

4.  Entitlement to an initial disability rating in excess of 
10 percent for spondylosis of the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971, and January 1973 to February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In May 2001, the RO granted service 
connection for degenerative disc disease of the cervical 
spine with spondylosis, assigning a 10 percent rating, 
degenerative disc disease of the lumbar spine, with 
spondylosis, assigning a 10 percent rating, and spondylosis, 
thoracic spine, assigning a noncompensable rating.  All 
ratings were effective February 2, 2001.  The veteran 
appealed the initial rating determinations. 

In a July 2003 rating decision, the RO increased the rating 
for degenerative disc disease of the lumbar spine, with 
spondylosis to 20 percent, and spondylosis of thoracic spine 
to 10 percent, effective February 2, 2001.
 
The Board remanded this matter in April 2004 and December 
2006 for additional development.  

In July 2007, the RO increased the rating for degenerative 
disc disease, cervical spine, with spondylosis to 30 percent, 
effective June 11, 2007.  The RO also issued a supplemental 
statement of the case in August 2007.  The appeal is again 
before the Board. 




FINDINGS OF FACT

1.  For the period prior to June 11, 2007, degenerative disc 
disease of the cervical spine with spondylosis did not 
exhibit moderate limitation of motion, strain with muscle 
spasm, or incapacitating episodes.

2.  For the period on June 11, 2007, degenerative disc 
disease of the cervical spine with spondylosis did not 
exhibit unfavorable ankylosis of the entire cervical spine, 
or incapacitating episodes requiring bed rest, as prescribed 
by a physician.  

3.  For the period prior to June 11, 2007, degenerative disc 
disease of the lumbar spine with spondylosis did not exhibit 
severe limitation of motion, severe intervertebral disc 
syndrome, or incapacitating episodes requiring bed rest, as 
prescribed by a physician. 

4.  Resolving all doubt in the veteran's favor, for the 
period beginning on June 11, 2007, degenerative disc disease 
of the lumbar spine with spondylosis exhibited pain 
throughout forward flexion motion on clinical testing.  

5.  Spondylosis of the thoracic spine did not exhibit 
moderate limitation motion, moderate intervertebral disc 
syndrome, or incapacitating episodes independent of the 
symptomatology associated with the degenerative disc disease, 
lumbar spine with spondylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative disc disease of the cervical 
spine with spondylosis prior to June 11, 2007 are not met. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for degenerative disc disease of the cervical spine 
with spondylosis from June 11, 2007 are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5242, 5243 (2007).

3.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative disc disease of the lumbar 
spine with spondylosis prior to June 11, 2007 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242, 5243 (2007).

4.  The criteria for a disability rating of 40 percent, but 
no higher, for degenerative disc disease of the lumbar spine 
with spondylosis from June 11, 2007 are met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5242, 5243 (2007).

5.  The criteria for an initial disability rating in excess 
of 10 percent for spondylosis of the thoracic spine are not 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5291, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5242, 5243 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In correspondence dated June 2003 and December 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims for an 
increased rating; information and evidence that VA would seek 
to provide and; information and evidence that the veteran was 
expected to provide.  The December 2006 correspondence 
informed the veteran that he should provide evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  It also informed him that his 
disability involved assigning a rating from 0 percent to as 
much as 100 percent using the schedule rating criteria for 
disabilities under 38 C.F.R. § Part 4, and provide examples 
of the types of medical and lay evidence that the veteran may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The veteran was also instructed to submit any 
evidence in his possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records are included in the claims 
folder. All identified and available treatment records have 
been secured.  The veteran indicated in a July 2006 statement 
that VAMC Orlando records had not been obtained or reviewed.  
However, the record shows receipt of VAMC Orlando records 
through June 2007.  These records, along with the VA 
examination report in June 2007, were considered by the RO in 
the July 2007 rating decision and supplemental statement of 
the case.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

To the extent the Board is denying the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, as the 
Board is granting an increased rating for degenerative disc 
disease, lumbar spine with spondylosis to 40 percent 
disabling, effective June 11, 2007, the agency of original 
jurisdiction will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Therefore, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).




II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate rating, see 38 C.F.R. § 4.2 (2007), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
cases where the appeal ensues from the veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Degenerative Disc Disease, Cervical Spine with Spondylosis

As noted above, in a May 2001 rating decision, the RO granted 
service connection for degenerative disc disease, cervical 
spine with spondylosis.  A 10 percent rating was assigned 
under Diagnostic Code 5293.  In a July 2007 rating decision, 
the RO increased the veteran's disability rating to 30 
percent disabling, effective June 11, 2007. 

The regulations for rating disabilities of the spine were 
revised during the appeal, effective September 26, 2003.  See 
68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change. The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria and 
informed the veteran of the changes to the rating criteria in 
a January 2004 correspondence.  The Board's following 
decision results in no prejudice to the veteran in terms of 
lack of notice of the regulatory revisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  The amended 
criteria for rating spine disabilities are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine........................................................ 
..........100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
............. .........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
.................30

A 20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

A pre-discharge examination report in August 2000 revealed 
complaints of cervical stiffness, along with aching pain or a 
shoarp going up into his neck if he twisted the wrong way.  
The veteran complained of loss of motion.  He denied any 
radicular symptoms down his arms.  

Examination revealed full extension and flexion of the 
cervical spine; however right and left lateral flexion were 
limited to 30 degrees.  Right and left rotation were limited 
to 70 degrees.  Movement produced some very slight pain and 
tenderness.  There was no crepitation or other changes, 
including any bony abnormalities on inspection or palpation.  
Neurological examination was within normal limits.  X-ray 
findings showed cervical spondylosis predominating at C4-C5 
through C6-C7 in association with degenerative disc disease 
C5-C6 and C6-C7.  

VA examination report in April 2003 noted complaints of pain 
and stiffness radiating up to his head and into both 
shoulders.  He denied weakness in the upper extremities and 
described pain radiating mostly into the medial scapular 
areas.  The veteran was prescribed pain medication and over-
the-counter Tylenol anti-inflammatory as needed.  

Range of motion findings noted extension limited to 45 
degrees and flexion limited to 45 degrees.  Rotation was 
limited to 30 degrees to the right and 60 degrees to the 
left.  He exhibited bending to 25 degrees in either 
direction.  Bilateral upper extremities examination revealed 
normal muscle strength, normal sensation, and normal deep 
tendon reflexes.  

A May 2007 x-ray report revealed a probably old mild 
compression fracture at C5-C6, and spinous process focal 
sclerosis at C6.  

A July 2006 VA outpatient record from VAMC Orlando noted that 
the veteran presented for an annual evaluation of his back.  
He complained of neck stiffness, severe at times.  
Examination revealed no cervical nodes.  Range of motion of 
the neck was moderate.  There was no muscle wasting or 
atrophy through the upper extremities.   

VA examination report on June 11, 2007 noted complaints of 
progressive neck pain since the 1990s, resulting in three to 
four flare-ups a week.  No associated numbness or 
paraethesias were noted, although there were complaints of 
moderate pain radiating up the neck.   The veteran did not 
complain of any incapacitating episodes due to his cervical 
spine problems.  

Examination revealed guarding, weakness, and cervical pain 
with motion.  No muscle spasm, atrophy or tenderness was 
noted.  Motor examination of the upper extremities noted 
active movement against some resistance, but not against full 
resistance.  No muscle atrophy noted.  Reflexes were normal.  
There was no cervical spine ankylosis.  

Range of motion testing revealed flexion from 0 to 30 degrees 
with pain throughout both in active and passive motion 
testing.  Extension was from 0 to 20 degrees with pain 
throughout.  Right lateral flexion was 0 to 30 degrees with 
pain throughout.  Left lateral flexion was 0 to 20 degrees 
with pain throughout.  Rotation in each direction was 0 to 45 
degrees with pain throughout.  Additional left lateral 
rotation loss of motion was noted on repetitive use from 0 to 
30 degrees.  The diagnosis was intervertebral disc syndrome 
of the cervical spine.  The examiner commented that the 
veteran's cervical symptoms have significant effects on his 
employment, specifically increased absenteeism and decreased 
mobility.  

The Board now turns to applying the criteria to the facts in 
this case.

Prior to June 11, 2007

As noted above, the veteran was originally rated at 10 
percent disabling under Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a higher rating of 20 percent was not 
warranted unless there was moderate intervertebral disc 
syndrome with recurring attacks.  There were no neurological 
abnormalities noted on examination performed in August 2000 
or April 2003, or VA outpatient evaluation performed in July 
2006.  Muscle spasms were also not shown in either 
examination report, and the July 2006 record specifically 
indicated no muscle wasting or atrophy noted in the upper 
extremities.  Based upon the findings above, a 20 percent 
rating is not warranted under the old schedular criteria of 
Diagnostic Code 5293 prior to June 11, 2007.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

The Board considered other diagnostic codes under the old 
rating criteria, specifically the code pertaining to loss of 
motion (Diagnostic Code 5290).  A higher rating of 20 percent 
was not warranted unless there was moderate limitation of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1992).   Full flexion and extension were noted on 
examinations in August 2000 and April 2003.  The only 
significant loss of motion was limitation of rotation to the 
right (30 degrees) as shown in the April 2003 examination.  
However, overall range of motion findings revealed normal to 
only slight loss of motion of the cervical spine and, 
therefore, his limitation of motion most accurately falls 
within the slight range.  As such, a higher initial rating 
under Diagnostic Code 5290 prior to June 11, 2007 is not 
shown.  38 C.F.R. § 4.71a, DC 5290.

A rating in excess of 10 percent prior to June 11, 2007 is 
also not warranted under the revised and current regulations 
pertaining to IDS.  There is no evidence of IDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks prior to June 11, 2007.  VA 
examination reports in August 2000 and April 2003 did not 
make any findings of incapacitating episodes due to the 
veteran's cervical spine symptomatology.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007)

Prior to June 11, 2007, the medical evidence also fails to 
reveal clinical findings of muscle spasm, guarding severe 
enough to result in an abnormal gait, or abnormal spinal 
contour involving the cervical spine to warrant a 20 percent 
rating under the current rating criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242 (2007).  

In sum, an initial disability rating in excess of 10 percent 
for degenerative disc disease, cervical spine with 
spondylosis prior to June 11, 2007 is not warranted.  

From June 11, 2007

Applying the above facts to the current rating criteria, a 
rating in excess of 30 percent is not warranted from June 11, 
2007.  In order to receive a higher rating under the current 
criteria, clinical findings must show unfavorable ankylosis 
of the entire cervical spine, or incapacitating episodes 
having a total duration of at least four weeks duration, but 
less than 6 weeks during the past 12 months.  In this case, 
the VA examination report on June 11, 2007 specifically 
stated that the veteran's cervical spine was not ankylosed.  
Further, incapacitating episodes having a total duration of 
at least four weeks duration, but less than 6 weeks during 
the past 12 months were not shown.  

Based upon the above, a disability rating in excess of 30 
percent from June 11, 2007 for degenerative disc disease, 
cervical spine with spondylosis is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007).  

The Board acknowledges the significant subjective symptoms 
reported by the veteran but does not find symptoms or 
pathology creating impairment warrants higher ratings during 
the claims period for degenerative disc disease, cervical 
spine with spondylosis.  See DeLuca, supra.

The preponderance of the evidence is against the increased 
rating claim for degenerative disc disease, cervical spine 
with spondylosis.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran; the benefit-of-the- 
doubt rule is not applicable, and the appeal is denied.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Degenerative Disc Disease of the Lumbar Spine with 
Spondylosis

The veteran is seeking an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with spondylosis.  

Pre-discharge examination in August 2000 revealed complaints 
of intermittent back pain in the lumbar area due to no 
specific injury.  Certain positions tended to aggravate his 
pain and stiffness.  There were no complaints of radicular 
symptoms or loss of sphincter control, or prolonged periods 
of incapacitating episodes.  He took medical when necessary, 
including aspirin or Tylenol.  

Examination findings indicated that the veteran exhibited 
full range of motion of his back and no evidence of spasm, 
and minimal tenderness to deep palpation and in the flexed 
position.  There were no signs of abnormal weight bearing.  
He showed normal gait and stance, and was able to 
repetitively squat without difficulty.  Neurological 
examination was normal.  X-ray findings reported lumbar 
spondylosis with degenerative disc disease a L4-L5 and L5-S1.  

VA examination in April 2003 indicated daily lower back pain 
with intermittent exacerbations which were sometimes severe.  
He modified his activities to avoid lifting anything heavy.  
He denied any radicular type symptoms into the lower 
extremities.   

Examination revealed some mild tenderness of the lower lumbar 
spine.  Motion was limited as follows:  flexion limited to 75 
degrees; extension limited to 10 degrees; and side bending 
limited to 20 degrees in either direction.  Range of motion 
testing caused him mild discomfort.  Neurological findings 
showed normal muscle strength in the lower extremities.  The 
examiner commented that the veteran was limited somewhat in 
the activities he could perform both in daily living and for 
certain types of employment opportunities; however he did 
work in sales and was able to accommodate for this.  

Complaints of lower back pain were noted in VA medical center 
records from Orlando in July 2006 and February 2007.  No 
significant findings were noted.     

X-ray findings from May 2007 revealed posterior fusion defect 
at S1 and facet sclerosis at multiple levels, moderate-severe 
a L4-S1, and degenerative disc and facet disease.    

VA examination report in June 2007 indicated complaints of 
lower back flare-ups three to four times a week.  Physical 
therapy and chiropractic treatment had resulted in limited 
improvement.  He had been on steroids for lower back pain 
since October 2006.  The veteran stated that in the last 
year, he had been incapacitated for up to two weeks, as 
defined as bed rest for one to two days. This was not 
prescribed by a physician.  The veteran did not complain of 
associated numbness or parasthesias, but did have pain 
radiating up his middle back and down both of his hips.  

Examination revealed no muscle spasm or atrophy in the lower 
back.  There was guarding, pain with motion, and weakness 
present.  The veteran showed normal muscle tone and no 
atrophy.  Reflex examination was normal.  There was no 
thoracolumbar spine ankylosis. 

Range of motion findings noted flexion from 0 to 40 degrees 
with pain beginning at 0 degrees.  Extension was from 0 to 5 
degrees with pain beginning at 0 degrees.  Lateral flexion to 
the right and left were from 0 to 15 degrees with pain 
beginning at 15 degrees.  Lateral rotation to the left and 
right were 0 to 20 degrees with pain beginning at 20 degrees.  
The examiner stated that the veteran's IDS of the  
thoracolumbar spine presented significant effects on his 
usual occupation, including increased absenteeism, decreased 
manual dexterity, problems with lifting and carrying, 
weakness or fatigue, and pain.        

The veteran was originally rated at 20 percent disabling 
under Diagnostic Code 5293.  In evaluating whether Diagnostic 
Code 5293, the Board notes that there is no clinical evidence 
demonstrating that the veteran had severe IDS with recurring 
attacks with intermittent relief prior to June 11, 2007.  The 
examination findings from August 2000 and April 2003 did not 
demonstrate muscle spasm, or other neurological findings.  As 
such, a 30 percent or higher is not warranted under 
Diagnostic Code 5293 prior to June 11, 2007.

The Board also considered a higher rating under limitation of 
motion of the lumbar spine.  Under the former criteria, 
limitation of motion of the lumbar spine was rated under 
Diagnostic Code 5292.  Under Diagnostic Code 5292, a rating 
of 20 percent requires evidence of moderate limitation of 
motion of the lumbar spine.  A 40 percent rating necessitates 
evidence of severe limitation of motion of the lumbar spine.  

In this case, there must be severe limitation of motion in 
order to receive a higher rating prior to June 11, 2007.  
However, normal range of motion was noted on examination in 
August 2000.  The April 2003 VA examination report noted 
significant limitation of extension (10 degrees), but flexion 
was near normal at 70 degrees and side bending was only 
reduced by approximately one-third normal motion.  Therefore, 
his limitation of motion most accurately falls within the 
moderate range.  As such, a higher initial rating under 
Diagnostic Code 5292 prior to June 11, 2007 is not shown.  38 
C.F.R. § 4.71a, DC 5292.

The veteran is also not entitled to a higher initial rating 
under the revised and current criteria for IDS.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003), Diagnostic Code 5243 
(2007).  Incapacitating episodes requiring bed rest 
prescribed by a physician were not shown in the treatment 
records, or in evaluations performed in August 2000 or April 
2003.   

A rating in excess of 20 percent under the current criteria, 
prior to June 11, 2007, is also not warranted.  Prior to June 
11, 2007, there was no clinical evidence of  forward flexion 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  Moreover, clinical findings did not 
reveal any neurological or sensory deficits warranting a 
higher initial rating prior to June 11, 2007.  Id. 

Applying the clinical findings from the VA examination report 
in June 11, 2007 to the current rating criteria, the Board 
finds that the veteran's degenerative disc disease, lumbar 
spine with spondylosis demonstrates pain throughout forward 
flexion motion on clinical testing.  Resolving any doubt in 
the veteran's favor, a 40 percent rating is warranted for 
degenerative disc disease, lumbar spine with spondylosis from 
June 11, 2007.   38 C.F.R. §§  3.102, 4.71a, Diagnostic Codes 
5235-5242 (2007); see Deluca, supra.     

A rating in excess of 40 percent from June 11, 2007 is not 
warranted.  There is no evidence of ankylosis to warrant a 
higher rating under the current rating criteria.  
Furthermore,  incapacitating episodes requiring bed rest 
prescribed by a physician were not shown in the treatment 
records, or in evaluations performed in August 2000 or April 
2003.   Neurological and sensory examination was normal, 
except for decreased strength and sensation in the left foot 
due to recent foot surgery.  The 40 percent evaluation 
adequately compensates the veteran for his limitation of 
lumbar motion, other symptoms, and any functional loss.  See 
Deluca, supra.   

In sum, the preponderance of the evidence is against an 
initial disability rating in excess of 20 percent prior to 
June 11, 2007 for degenerative disc disease, lumbar 
spondylosis.  38 C.F.R. § 3.102; Gilbert, supra.  However, a 
40 percent rating, but no higher, is warranted from June 11, 
2007.

Spondylosis of the Thoracic Spine  

The veteran is currently rated as 10 percent disabling for 
spondylosis of the thoracic spine.  In a July 2003 rating 
decision, the RO awarded a 10 percent rating under Diagnostic 
Code 5291.  Diagnostic Code 5291, limitation of motion of the 
dorsal (thoracic) spine, was rated as 10 percent disabling 
when moderate, and 10 percent disabling when severe.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5291 (2002).  Thus, 
the veteran received the higher rating available under this 
diagnostic code.

The Board further finds there is no distinguishable 
symptomatology attributable to the veteran's spondylosis of 
the thoracic spine from the degenerative disc disease, lumbar 
spine with spondylosis as to overcome the regulatory 
prohibition against pyramiding ratings.  See 38 C.F.R. § 
4.14.  There is no evidence of IDS of the thoracic spine 
separate from the lumbar spine.  Incapacitating episodes due 
to the thoracic spine are also not shown.  It is significant 
to note that regulation amendments effective September 26, 
2003, now require disabilities of the dorsal and lumbar 
spines to be evaluated under a general rating formula.  As 
such, there are no higher alternative ratings for 
consideration.  Therefore, the preponderance of the evidence 
is against a higher initial rating spondylosis of the 
thoracic spine.  38 C.F.R. § 3.102; Gilbert, supra.  

Extraschedular

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to his 
disabilities.  38 C.F.R. § 3.321.  VA examination on June 11, 
2007 specifically indicated that the veteran is currently 
employed fulltime as a manager.  Although the veteran stated 
that he missed two weeks of work in the prior twelve months 
due to his back problems, this is not to such a degree to 
have markedly interfered with his employment.  There is also 
no evidence of hospitalizations due to his spine disabilities 
during the claims period.  Consequently, referral for 
extraschedular consideration is not suggested by the record.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative disc disease of the cervical spine with 
spondylosis prior to June 11, 2007 is denied.

A disability rating in excess of 30 percent for degenerative 
disc disease of the cervical spine with spondylosis from June 
11, 2007 is denied.

An initial disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
spondylosis prior to June 11, 2007 is denied.  

A disability rating of 40 percent for degenerative disc 
disease of the lumbar spine with spondylosis from June 11, 
2007 is warranted. 



An initial disability rating in excess of 10 percent for 
spondylosis of the thoracic spine is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


